UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 10570 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2010 Date of reporting period:1/1/2010-12/31/2010 Item 1. Reports to Stockholders. Special Opportunities Fund, Inc. Annual Report For the year ended December 31, 2010 Special Opportunities Fund, Inc.­ February 23, 2011 Dear Fellow Shareholders: In the second half of 2010 the S&P 500 Index rose over 23% while the net asset value of Special Opportunities Fund increased by “only” 16.8% after accounting for a dividend of three cents per share.Given our aversion to excessive risk, it is not surprising that the Fund has underperformed the stock markets since June 30, 2010.In fact, it would be surprising if that were not the case as I will explain below. For the entire year of 2010, the Fund’s NAV was up by 15.4% vs. just over 15% for the S&P 500 Index.However, it should be noted that Brooklyn Capital Management (“BCM”) assumed responsibility for investing the Fund’s assets to meet its new objective of total return on January 25, 2010.Therefore, as further explained below, a more relevant comparison for current stockholders is probably that from January 25, 2010 until December 31, 2010 the Fund’s NAV rose by 15.4% vs. 17.4% for the S&P 500 Index.Finally, even that comparison is not perfect because it took several months to get the Fund to a near fully invested position. From its inception in 1993 until 2009, the Fund invested exclusively in tax free bonds.As a result of a proxy contest, a new Board of Directors was elected on August 12, 2009.The Fund’s former investment advisor, UBS Global Asset Management (Americas) Inc. then resigned effective October 18, 2009.The newly elected Board voted to (1) replace UBS with BCM, a newly formed investment advisor of which Andrew Dakos, Steve Samuels and I are principals, and (2) change the Fund’s principal investment objective from providing tax free income to providing total return.These changes were subsequently approved by stockholders.The Fund’s name was also changed from Insured Municipal Income Fund to Special Opportunities Fund, Inc. (and its stock symbol changed from PIF to SPE), to conform to its new objective and BCM’s opportunistic investment philosophy. In September 2009, the Board authorized the orderly sale of all of the Fund’s portfolio securities in order to (1) redeem its auction rate preferred shares and (2) fund a self-tender offer designed to afford common stockholders an opportunity to realize the intrinsic value of their shares.After the self-tender offer was completed on January 22, 2010, BCM commenced investing the Fund’s remaining assets in accordance with its new investment objective and policies.Immediately after the tender offer, the Fund’s NAV was $14.41 per share.Therefore, investors who wish to evaluate the investment merits of the Fund as it is now being managed should disregard any data prior to January 25, 2010, the next business day following completion of the tender offer. 1 Special Opportunities Fund, Inc.­ *** Does March 9, 2009 ring a bell?That was the day the S&P 500 Index bottomed at 676 and the Dow Jones Industrial Index at 6,547.It is less than two years later and both indexes have roughly doubled (after dividends).I have been investing for more than 36 years and I cannot recall the stock market rising by such a great percentage in any two-year period.I don’t know what odds someone could have gotten on March 9, 2009 on a bet that the S&P 500 Index would return more than 100% within two years but my guess is they would be at least 1,000 to one. Since my memory is far from perfect, I found it educational to do a little research to determine what investor sentiment was like at that time.Here is an enlightening excerpt from the March 9, 2009 Wall Street Journal story entitled “Tech Drop Takes Down Stocks”: Markets seem unable to shake the perception that the global economy is rapidly deteriorating.Billionaire investor Warren Buffet said in an interview on CNBC television that the economy has “fallen off a cliff.”The World Bank forecast that the global economy is likely to shrink for the first time since World War II. “I don’t know if I’ve ever heard as many people being negative on the market as what’s happening right now,” said William Lefkowitz, chief derivatives strategist at vFinance Investments. The S&P 500-stock dropped 6.85 points, or 1%, to 676.53, its lowest close since September 12, 1996, as its tech sector sank 3.2%. The S&P 500 has not seen two consecutive days of gains since the two days ended February 12. The Nasdaq Composite Index fell 25.21 points, or 2%, to 1268.64, its lowest close since October 16, 2002. Google sank 5.7% to $290.89. Another Journal story published that same day, entitled “Dow 5000? There’s a Case for It,” quoted several pundits on that scary prospect.Here is an excerpt: “There’s a good chance the market could keep going lower,” says Bill Strazzullo, chief market strategist at Bell Curve Trading. His firm’s targets are 500 on the S&P and 5500 on the Dow, using charts of buying and selling trends. A small bounce may come around 650 for the S&P as short sellers take profits around that level, Mr. Strazzullo says. Long-term buyers have also been “active” at about those levels and may help push prices higher temporarily, he says. 2 Special Opportunities Fund, Inc.­ “Some people may say that is the bottom, but I think there is another leg to go on this,” Mr. Strazzullo says. “That last leg will probably be the general public throwing in the towel.” I don’t fault Mr. Strazzullo or others for being wrong.That comes with the territory of making prognostications about things that are inherently unpredictable.(That is why I am so reluctant to make market predictions.Who wants to be put into a position where it is almost inevitable that you will be completely wrong?)The only things we know for sure are that markets do not go straight up (or straight down) forever and no one rings a bell before the direction changes.The reality is that it is very difficult for even a perceptive analyst of politics and economics to predict how markets will react.We have just seen an example of that.The recent uprisings in Egypt and the Middle East have dominated the headlines for weeks and there is significant uncertainty as to whether the region will move toward democracy or theocracy.Yet, despite the oft repeated refrain that stock markets hate uncertainty, they generally seem unperturbed.So, someone prescient enough to see these dramatic events coming still could not gain an investing edge from that insight. In selecting an investment advisor, I think the most important question is whether he is likely to outperform on a risk adjusted basis over the long term.My own opinion is that it is almost impossible to achieve that goal with a strategy that depends upon making good market calls.A few years ago The Wall Street Journal profiled a hard working manager of several large mutual funds.In his quest to “outdo the competition” the Journal reported, “Every morning, [he] goes to the website of Morningstar, a mutual-fund research firm that compares funds to each other and to indexes.”We think the pressure to avoid falling behind the indexes or the competition even over short time periods makes it very difficult to focus on a consistent long-term investment strategy, especially a value oriented activist strategy like ours that can easily lag the market over the short term. For example, consider our investments in special purpose acquisition companies (“SPACs”) a/k/a blank check companies.The hedge funds Andy, Steve and I manage have profitably invested in SPACs for several years now.Originally, we looked at SPACs as very safe income plays with a modest equity kicker if the sponsor came through with an attractive acquisition.That rarely happened.In fact, many of the early SPACs liquidated.So we usually cashed out with a nice yield to maturity and moved on.We almost never continued as investors after a deal was completed because we felt the risk was too great.With interest rates declining and the large wave of SPACs issued from 2006 through early 2008 maturing, that game is essentially over. 3 Special Opportunities Fund, Inc.­ Interestingly, a new breed of SPACs has begun to emerge over the past year or so.Since the cash from the IPO that goes into the trust is earning Treasury bill rates, the new SPACs are not much of a yield play.However, they have been restructured to make a transaction much more likely and liquidation much less likely.Specifically, the potential dilution has been reduced, the voting requirement to approve a transaction has been significantly relaxed, and the sponsor’s compensation is better aligned with the interest of investors that elect to hold their stock after the acquisition.Notably, the safety of the trust fund has not been compromised.Finally, the quality of the SPAC sponsors is much better today than it was a few years ago.For example, some of the recently issued SPACs are sponsored by very successful dealmakers like Tom Hicks, JW Childs, and Robert L. Johnson, the nation’s first black billionaire. To briefly review, a SPAC is typically issued as a unit containing one share and one warrant which is only exercisable if a transaction is ultimately consummated within a two year period.As noted above, interest rates have drastically declined so investors no longer see these as primarily income plays.As a result, many of the former SPAC investors have lost interest.We think they are being short-sighted because they are underestimating the value of the warrants which, as a result of the new structure, have much greater potential to produce significant capital gains at no risk to our original investment. We are pleased to report that we now have some hard evidence to validate our thesis.On January 10th, 57th Street General Acquisition Corp (SQTC) announced that it would merge with Crumbs Holdings LLC, the country’s largest cupcake chain.As reported in The New York Times: Started by Jason Bauer, and his wife, Mia, in 2003 with a single bakery in New York City, Crumbs has grown rapidly, and now operates 34 stores across six states, from Calabasas, Calif., to Clarendon, Va. Mr. Bauer, its chief executive, said in an interview that Crumbs planned to expand to 200 locations by 2014. Investors responded favorably to the news.The Fund purchased its units of SQTC for $10 in an IPO last May.Currently, the stock is trading at more than $10 per share and the warrants are above $1.00.Our intention is to sell our stock and ride the warrants to see if they move higher as news about the growth prospects of SQTC becomes more widespread.Not bad so far for an investment that had virtually no downside from the get-go.That is why we reiterate that, in our opinion, SPACs are better than ever and we think we are ahead of the curve in understanding why that is the case. 4 Special Opportunities Fund, Inc.­ However, while SPACs are a great low risk investment, they are almost certain to be a drag on relative performance when the market is zooming upward as it has since March 9, 2009. Another investment that we continue to like is the auction rate preferred stock (“ARPs”) issued by closed-end funds.These are low risk, securities that pay money market-like dividends.Since the auctions failed in 2008, they have been trading in a secondary market.The trick is to buy them at a discount to par and to wait for (or persuade) the issuer to provide liquidity at or close to par via redemption or otherwise.We are pleased to report that on February 3rd, Neuberger Berman Real Estate Securities Income Fund (“NRO”) announced that it will tender for all of its outstanding ARPs at 98% of par.This is one of our largest ARP positions.We paid about 85% of par for the NRO ARPs so we should soon be booking a nice realized gain on our investment.However, like SPACs, ARPs are almost totally uncorrelated to the stock market and their value tends to be relatively constant absent a liquidity event so they too have been a drag on the Fund’s performance. Rather than trying to time the market, we believe that our resources are better spent on implementing our investment philosophy, which has proven to provide a sustainable edge in generating good absolute and relative returns over the long term without undue risk to principal.It consists of smart disciplined investment selection and shareholder activism along with some diversification among asset classes to limit our downside risk.As we saw in the second half of 2010, this approach tends to underperform a raging bull market but we think it should lead to outperformance over the long term. We think the future looks bright for the Fund.We are continuing to see excellent values in closed-end funds trading at discounts from net asset value and other undervalued companies, many of which are attractive candidates for our activist style of investing.The moral of Aesop’s fable, The Tortoise and the Hare, i.e. a slow and steady turtle can beat a rabbit in a marathon, is still a valuable one.We can’t promise that our strategy will beat the market every day, every week, every month or even every year.In fact, we will almost certainly lag the market in times of, in the words of former Chairman of the Federal Reserve Board, Alan Greenspan’s, “irrational exuberance.” We recognize that many investors face a unique dilemma today.They are still traumatized from the financial meltdown in 2008 and are fearful of market exposure.Yet, the return on “safe” investments like treasury bills is negligible.In managing the Fund, we strive to provide investors with sustainable alpha, i.e., risk adjusted outperformance over the long term.Even though the markets have been on fire recently, risk is always present.While greed may be the order of the day, fear can raise its ugly head at any time. 5 Special Opportunities Fund, Inc.­ I have previously stated that while I believe long term investors can benefit from the unique advantages of the closed-end fund structure, that has rarely happened because most closed-end fund managers lack talent or motivation.We cannot guarantee that the Fund will never underperform or lose money.However, we can guarantee that BCM and the Board will never become complacent about risk and that all of us are committed to implement a “sustainable alpha” investment strategy that we think will generate solid risk adjusted outperformance and absolute returns for long-term shareholders. Sincerely yours, Phillip Goldstein Chairman 6 Special Opportunities Fund, Inc.­ Performance at a glance (unaudited) Average annual total returns for common stock for the periods ended 12/31/10 Net asset value returns Since 1/25/10 6 months 1 year 5 years 10 years Special Opportunities Fund, Inc. 15.44% 16.83% 15.36% 5.76% 5.60% Market price returns Special Opportunities Fund, Inc. 11.05% 15.38% 4.90% 7.29% 6.86% Index returns S&P 500 Index 17.42% 23.27% 15.06% 2.29% 1.41% Share price as of 12/31/10 Net asset value Market price Past performance does not predict future performance. The return and value of an investment will fluctuate so that an investor’s share, when sold, may be worth more or less than their original cost. The Fund’s common stock net asset value (“NAV”) return assumes, for illustration only, that dividends and other distributions, if any, were reinvested at the NAV on payable dates for dividends and other distributions payable through December 31, 2009 and reinvested at the NAV on the ex-dividend date for dividends and other distributions payable after December 31, 2009. The Fund’s common stock market price returns assume that all dividends and other distributions, if any, were reinvested at prices obtained under the Fund’s Dividend Reinvestment Plan (which was terminated on January 1, 2010) for dividends and other distributions payable through December 31, 2009 and reinvested at the lower of the NAV or the closing market price on the ex-dividend date for dividends and other distributions payable after December 31, 2009. NAV and market price returns for the period of less than one year have not been annualized. Returns do not reflect the deduction of taxes that a shareholder could pay on Fund dividends and other distributions, if any, or the sale of Fund shares. The Fund’s investment objective and investment adviser have changed. See Note 1 of the Notes to financial statements for more information about the change in investment objective and See Note 2 of the Notes to financial statements for more information about the change in investment adviser. On January 25, 2010, the Fund began investing using its new investment objective, therefore, performance prior to that date is not relevant. The Fund has discontinued the use of the Barclays Capital Municipal Bond Index as the primary index and replaced it with the S&P 500 Index. The Fund believes that use of the S&P 500 Index provides a better comparative benchmark than the Barclays Capital Municipal Bond Index because of the Fund’s new investment objective. The S&P 500 Index is a capital weighted, unmanaged index that represents the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. 7 Special Opportunities Fund, Inc.­ Portfolio composition as of 12/31/10(1) Value Percent Investment Companies $ % Common Stocks Auction Rate Preferred Securities Money Market Funds Corporate Bonds Preferred Stocks Structured Life Settlement Notes Convertible Preferred Stocks Warrants Rights 0 Total Investments $ % Other Assets in Excess of Liabilities Total Net Assets $ % As a percentage of net assets. 8 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2010 Shares Value INVESTMENT COMPANIES—52.44% Closed-End Funds—50.28% Adams Express Company $ Alpine Global Premier Properties Fund American Strategic Income Portfolio III Bancroft Fund, Ltd. BlackRock Credit Allocation Income Trust II, Inc. BlackRock Credit Allocation Income Trust IV Blue Chip Value Fund, Inc. (a) Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. (a) DWS High Income Opportunities Fund, Inc. DWS RREEF Real Estate Fund, Inc. (a)(d)(g)(h) DWS RREEF Real Estate Fund II, Inc. (a)(d)(g)(h) DWS RREEF World Real Estate Fund, Inc. First Opportunity Fund, Inc. (a) Gabelli Global Deal Fund Gabelli Global Multimedia Trust, Inc. H&Q Healthcare Investors H&Q Life Sciences Investors Korea Equity Fund, Inc. (a) Liberty All-Star Equity Fund, Inc. Liberty All-Star Growth Fund, Inc. LMP Capital and Income Fund, Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Macquarie Global Infrastructure Total Return Fund, Inc. Morgan Stanley Asia Pacific Fund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. Nuveen Multi-Strategy Income & Growth Fund Nuveen Multi-Strategy Income and Growth Fund 2 RiverSource LaSalle International Real Estate Fund, Inc. Royce Focus Trust, Inc. (a) Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. SunAmerica Focused Alpha Growth Fund, Inc. Taiwan Greater China Fund (a) Tri-Continental Corporation 9 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2010 Shares Value Closed-End Funds—50.28% (continued) TS&W/Claymore Tax-Advantaged Balanced Fund $ Zweig Total Return Fund, Inc. Business Development Companies—2.16% Equus Total Return, Inc. (a) MVC Capital, Inc. Total Investment Companies (Cost $49,139,787) AUCTION RATE PREFERRED SECURITIES—17.06% (c)(d) BlackRock California Municipal 2018 Term Trust - Series M7, 0.503% BlackRock Insured Municipal Income Trust - Series F7, 0.503% 60 BlackRock Municipal 2018 Term Trust - Series W7, 0.503% BlackRock Municipal Bond Trust - Series R7, 0.503% 75 BlackRock Municipal Bond Trust - Series T7, 0.503% 75 BlackRock MuniHoldings Fund, Inc. - Series C, 1.557% 25 BlackRock MuniHoldings Fund II, Inc. - Series A, 0.503% 50 BlackRock MuniHoldings New York Quality Fund, Inc. - Series B, 0.503% 1 BlackRock MuniHoldings New York Quality Fund, Inc. - Series D, 0.503% 21 BlackRock MuniHoldings New York Quality Fund, Inc. - Series E, 0.503% 1 BlackRock New York Municipal Bond Trust - Series T7, 0.503% 52 Invesco Quality Municipal Investment Trust - Series A, 0.253% 53 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series B, 1.504% 44 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series D, 1.504% 42 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series E, 1.504% 45 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series F, 1.504% 10 Nuveen California Dividend Advantage Municipal Fund, Series TH, 0.503% 8 Nuveen California Performance Plus Municipal Fund, Inc. - Series W, 0.503% 1 Nuveen Insured Quality Municipal Fund, Inc. - Series TH, 0.503% 19 Nuveen Insured Quality Municipal Fund, Inc. - Series W, 0.503% 4 Nuveen Investment Quality Municipal Fund, Inc. - Series M, 0.503% 4 Nuveen Performance Plus Municipal Fund, Inc. - Series W, 0.503% 3 Nuveen Premium Income Municipal Fund, Inc. - Series TH, 0.503% 33 Nuveen Premium Income Municipal Fund, Inc. - Series W, 0.503% 4 Total Auction Rate Preferred Securities (Cost $18,742,250) 10 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2010 Shares Value COMMON STOCKS—17.20% Grocery Stores—0.25% Winn-Dixie Stores, Inc. (a) $ Motor Vehicle Parts & Accessories—1.35% Visteon Corporation (a)(b)(d) Pharmaceuticals Preparations—0.08% Myrexis, Inc. (a) Real Estate Investment Trusts—0.09% ARMOUR Residential REIT, Inc. Retail-Auto Dealers & Gasoline Stations—2.57% Casey's General Stores, Inc. Special Purpose Acquisition Vehicle—11.50% 57th Street General Acquisition Corporation (a) Australia Acquisition Corporation (a)(i) Cazador Acquisition Corporation, Ltd. (a) FlatWorld Acquisition Corporation (a)(i) Hicks Acquisition Company II, Inc. (a) JWC Acquisition Corporation (a)(i) L&L Acquisition Corporation (a)(i) Variety Stores—1.36% BJ's Wholesale Club, Inc. (a) Total Common Stocks (Cost $18,555,261) PREFERRED STOCKS—1.70% General Motors Corporation/Motors Liquidation Company, 7.250% (a) General Motors Corporation/Motors Liquidation Company, 7.250% (a) General Motors Corporation/Motors Liquidation Company, 7.250% (a) General Motors Corporation/Motors Liquidation Company, 7.375% (a) General Motors Corporation/Motors Liquidation Company, 7.375% (a) General Motors Corporation/Motors Liquidation Company, 7.500% (a) Total Preferred Stocks (Cost $1,713,568) CONVERTIBLE PREFERRED STOCKS—0.88% General Motors Corporation/Motors Liquidation Company - Series B, 5.250% (a) General Motors Corporation/Motors Liquidation Company - Series C, 6.250% (a) Total Convertible Preferred Stocks (Cost $877,453) 11 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2010 Principal Amount Value CORPORATE BONDS—4.24% Rouse Company Limited Partnership 6.750%, 11/09/2015 $ $ Washington Mutual, Inc. 0.000%, 09/17/2012 (e) Total Corporate Bonds (Cost $4,628,050) STRUCTURED LIFE SETTLEMENT NOTES—1.15% Cedar Lane Series A-2 Notes (a)(d)(g) Total Structured Life Settlement Notes (Cost $1,260,000) Shares WARRANTS—0.09% 57th Street General Acquisition Corporation Expiration: August 2016, Exercise Price: $11.50 (a) Cazador Acquisition Corporation, Ltd. Expiration: October 2015, Exercise Price: $7.50 (a) Total Warrants (Cost $104,777) RIGHTS—0.00% Zweig Total Return Fund, Inc. (a) 0 Total Rights (Cost $0) 0 12 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2010 Shares Value MONEY MARKET FUNDS—4.92% Fidelity Institutional Government Portfolio - Class I, 0.023% (f) Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.143% (f) Total Money Market Funds (Cost$5,396,121) Total Investments (Cost $100,417,267) - 99.68% Other Assets in Excess of Liabilities - 0.32% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Restricted under Rule 144A of the Securities Act of 1933. Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers. The total market value of these securities was $1,477,980, representing 1.35% of net assets. (c) The coupon rates shown represent the rates at December 31, 2010. (d) Fair valued securities. The total market value of these securities was $21,485,239, representing 19.60% of net assets. (e) Default or other conditions exist and security is not presently accruing income. (f) The rate shown represents the 7-day yield at December 31, 2010. (g) Illiquid security. (h) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. (i) Each share consists of one share of common stock and one warrant. The accompanying notes are an integral part of these financial statements. 13 Special Opportunities Fund, Inc.­ Statement of assets and liabilities—December 31, 2010 Assets: Investments, at value (cost—$100,417,267) $ Cash 94 Dividends and interest receivable Receivable for investments sold Other assets Total assets Liabilities: Payable for investments purchased Payable to Adviser Payable to directors Accrued expenses and other liabilities Total liabilities Net assets applicable to common shareholders $ Net assets applicable to common shareholders: Common stock—$0.001 par value per common share; 199,995,800 shares authorized; 6,676,450 shares issued and outstanding $ Accumulated undistributed net investment income Accumulated net realized loss from investment activities ) Net unrealized appreciation of investments Net assets applicable to common shareholders $ Net asset value per common share ($109,631,234 applicable to 6,676,450 common shares outstanding) $ The accompanying notes are an integral part of these financial statements. 14 Special Opportunities Fund, Inc.­ Statement of operations For the year ended December 31, 2010 Investment income: Interest $ Dividends Total investment income Expenses: Investment advisory fees Administration fees and expenses Professional fees and expenses Reports and notices to shareholders Custody fees and expenses Accounting fees and expenses Directors’ fees and expenses Stock exchange listing fees and tender offer filing fees Transfer agency fees and expenses Insurance fees Compliance fees and expenses Other expenses Less: Fee waivers by investment advisor ) Net expenses Net investment income Net realized and unrealized gains from investment activities: Net realized gains from: Investments Distributions received from investment companies Net change in unrealized appreciation of investments Net realized and unrealized gains from investment activities Net increase in net assets applicable to common shareholders resulting from operations $ The accompanying notes are an integral part of these financial statements. 15 Special Opportunities Fund, Inc.­ Statement of cash flows For the year ended December 31, 2010 Cash flows from operating activities: Net increase in net assets applicable to common shareholders Adjustments to reconcile net increase in net assets applicable to common shareholders resulting from operations to net cash provided by operating activities: Purchases of investments ) Proceeds from sales of investments Net purchases and sales of short-term investments Amortization and accretion of premium and discount Increase in dividends and interest receivable ) Increase in receivable for investments sold ) Increase in other assets ) Decrease in payable for investments purchased Increase in payable to Adviser Decrease in payable to directors ) Decrease in dividends payable ) Decrease in accrued expenses and other liabilities ) Net realized gains from investments ) Net change in unrealized appreciation of investments ) Net cash provided by operating activities Cash flows from financing activities: Payment on repurchase of common stock through tender offer ) Cash dividends paid to common shareholders ) Net cash used in financing activities ) Net change in cash ) Cash: Beginning of year End of year The accompanying notes are an integral part of these financial statements. 16 Special Opportunities Fund, Inc.­ Statements of changes in net assets applicable to common shareholders For the For the nine For the year ended months ended year ended December 31, 2010 December 31, 2009 March 31, 2009 From operations: Net investment income $ $ $ Net realized gains (losses) from investments and futures ) Net change in unrealized appreciation (depreciation) of investments and futures ) Dividends paid to auction preferred shareholders from: Net investment income — ) ) Net realized gains from investment activities — — — Total dividends and distributions paid to auction preferred shareholders — ) ) Net increase (decrease) in net assets applicable to common shareholders resulting from operations ) Dividends paid to common shareholders from: Net investment income ) ) ) Net realized gains from investment activities — — — Total dividends and distributions paid to common shareholders ) ) ) Capital Share Transactions (Note 5) Repurchase of common stock through tender offer ) — — Net decrease in net assets from capital share transactions ) — — Net increase (decrease) in net assets applicable to common shareholders ) ) Net assets applicable to common shareholders: Beginning of period End of period $ $ $ Accumulated undistributed net investment income $ $ $ The accompanying notes are an integral part of these financial statements. 17 Special Opportunities Fund, Inc.­ Financial highlights Selected data for a share of common stock outstanding throughout each period is presented below: Net asset value, beginning of period Net investment income Net realized and unrealized gains (losses) from investment activities Common share equivalent of dividends and distributions paid to auction preferred shareholders from: Net investment income Net realized gains from investment activities Total dividends and distributions paid to auction preferred shareholders Net increase (decrease) from operations Dividends and distributions paid to common shareholders from: Net investment income Net realized gains from investment activities Total dividends and distributions paid to common shareholders Net asset value, end of period Market value, end of period Total net asset value return(3) Total market price return(4) Ratio to average net assets attributable to common shares: Total expenses, net of fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes Total expenses, before fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes Total expenses, net of fee waivers by investment advisor and administrator excluding interest expense and fees on floating rate notes Net investment income before dividends paid to auction preferred shareholders Dividends paid to auction preferred shareholders from net investment income Net investment income available to common shareholders Supplemental data: Net assets applicable to common shareholders, end of period (000’s) Portfolio turnover Asset coverage per share of auction preferred shares, end of period 18 Special Opportunities Fund, Inc.­ For the For the nine year ended months ended December 31, December 31, For the years ended March 31, ) ) — ) — — — ) ) ) — ) — — — ) % % )% )% )% )% % % %(7) %(5)(6) %(6) % % % %(7) %(5)(6) %(6) % % % %(7) %(5) % %(2) %(5) % — %(5) % %(2) %(5) % 73
